Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	 Claims 1-37 are under consideration.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on October 18, 2022 is acknowledged. Claims 17-29, 31-34 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2022.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on 04/22/2020, 05/24/2021 and 09/13/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
5.	Drawings submitted on 03/05/2020 are accepted by the Examiner.
Claim Objections
6.	Claims 9-10, 13, 16 and 36 are objected to because of the following informalities:  
Claims 9-10, 13 and 16  are objected to in the recitation “SEQ ID No.”, which should be changed to “SEQ ID NO:”, for example “SEQ ID NO:1”. Appropriate correction is required.
Claim 36 does not recite how much bacterium must be administered to treat cancer; therefore, it is suggested that an immunologically effective amount or therapeutic amount or similar language with support from the instant specification be used to describe the necessary amount of bacteria needed to treat cancer. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a deposit rejection.
The specification lacks complete deposit information for the deposit of the bacterium is derived from a strain JY1 deposited at the China General Microbiological Culture Collection Center (CGMCC) under deposit no. 14577, a strain JY6 deposited at CGMCC under deposit no. 14578, a strain SH1 deposited at CGMCC under deposit no. 14580, or a strain deposited at CGMCC under deposit no. 14579.  Because it is not clear that cell lines possessing the properties of the bacterium is derived from a strain JY1 deposited at the China General Microbiological Culture Collection Center (CGMCC) under deposit no. 14577, a strain JY6 deposited at CGMCC under deposit no. 14578, a strain SH1 deposited at CGMCC under deposit no. 14580, or a strain deposited at CGMCC under deposit no. 14579 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of the bacterium is derived from a strain JY1 deposited at the China General Microbiological Culture Collection Center (CGMCC) under deposit no. 14577, a strain JY6 deposited at CGMCC under deposit no. 14578, a strain SH1 deposited at CGMCC under deposit no. 14580, or a strain deposited at CGMCC under deposit no. 14579, a suitable deposit for patent purposes is required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line is an unpredictable event. 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	If the deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the bacterial cell lines described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 112
8.	Claims 1-16 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
Claim 1 is drawn to under BRI as a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any nucleic acid system introduced into any bacterial strain to generate any genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: any first DNA fragment that encodes any toxin gene derived from any sources that expresses any toxin having any structural feature that kills the genetically engineered bacterial strain; any second DNA fragment that encodes any antidote gene derived from any sources that expresses any antidote protein having any structural feature that negates the toxin; any first promotor having any structural feature that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and any first constitutive promoter having any structural feature that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues, wherein said toxins and antidote proteins encompass many toxins and many antidote proteins as well as many mutants, variants and fragments thereof, which can have wide variety of unknown structures; i.e. no structure-function correlation, whose structures are not fully described in the specification. No information, beyond the characterization of few genetically engineered bacterial strains including E. coli, Salmonella and Shigella microorganisms, few genes encoding toxin polypeptides and antidote polypeptides in pairs CcdB-CcdA, AvrRxo1-Arc1, Hha-TomB and PaaA2-ParE2, has been provided, which would indicate that applicants had possession of the claimed genus. 
As discussed in the written description guidelines the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of genes encoding polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides are adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the documentation of the range of possible Single Nucleotide Variation (SNV) effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge. In general, most of the software methods that attempt to predict the consequence of SNVs, classify SNVs as either disease causing or not disease causing. A point mutation may not be causing a disease, but it can still have an effect on the structure and function of the protein. Consequences due to such point mutations may not result in a disease phenotype, although they do affect the protein and may perturb normal human physiology. Bhattacharya et al., (PLOS One. March 15, 2017. https://doi.org/10.1371/journal.pone.0171355). 
The claims are drawn to very broadly a nucleic acid system comprising any genes derived from any sources encoding any toxins and any anti-toxin (antidote) genes derived from any sources encoding any anti-toxin (anti-dote) with any promoter introduced in any genetically engineered bacterial strain for targeting solid tumor cells only compared to non-tumor  cells for treating tumor or cancer, wherein the toxins and anti-toxins encompass many toxins derived from many unknown sources, and many anti-toxins derived from many unknown sources, and many mutants, variants and fragments thereof, which can have wide variety of unknown structures, i.e. no structure-function correlation, whose structures are not fully described in the specification. No information, beyond the characterization of few genetically engineered bacterial strains including E. coli, Salmonella and Shigella microorganisms, few genes encoding toxin polypeptides and antidote polypeptides in pairs CcdB-CcdA, AvrRxo1-Arc1, Hha-TomB and PaaA2-ParE2, has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the genetically modified bacterial strains, and proteins, i.e. toxins-anti-toxins within the scope of the claimed genus. The genus of proteins, i.e. toxins-anti-toxins   claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of unknown structures. Therefore, many structurally unrelated proteins, i.e. toxins-anti-toxins protein within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.  Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim 36 is drawn to a method of treating cancer, comprising administering the bacterium of claim 1 or the drug delivery composition of claim 35 to a patient in need thereof. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
          “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
     The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
       Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
       “A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
      The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. 
       In the instant application the claims are drawn to treating cancer. The specification does not provide any teachings for alleviating, abating or ameliorating a disease or condition symptoms, preventing additional symptoms, ameliorating or preventing the underlying metabolic causes of symptoms, inhibiting the disease or condition, arresting the development of the disease or condition, relieving the disease or condition, causing regression of the disease or condition, relieving a condition caused by the disease or condition, or stopping the symptoms of the disease or condition either prophylactically and/or therapeutically. There is no teaching how to determine the individuals who will develop a particular cancer, nor how to effectively prevent said particular cancer type before occurrence.  
     As to treatment of cancer, there are many different types of tumors. Three main types Benign, Premalignant and Malignant. Benign tumors include Adenomas, Fibroids, Hemangiomas, and Lipomas. Premalignant tumors include Actinic Keratosis, Cervical dysplasia, Metaplasia of the lung, Leukoplakia. Malignant tumors include Carcinomas, Sarcomas, Germ cell tumors, and Blastomas. There is no teaching of targeting the variety of tumors.  There is no teaching of treating any type of cancer.  There is no treatment of  brain tumors, tumors originating from the brain and/or the nervous system and/or the meninges, gliomas, neuroblastomas, stomach cancer, kidney cancer, kidney cell carcinomas, prostate cancer, prostate carcinomas, connective tissue tumors, soft tissue sarcomas, pancreas tumors, liver tumors, head tumors, neck tumors, esophageal cancer, thyroid cancer, osteosarcomas, retinoblastomas, thymoma, testicular cancer, lung cancer, bronchial carcinomas, breast cancer, mamma carcinomas, intestinal cancer, colorectal tumors, colon carcinomas, rectum carcinomas, gynecological tumors, ovary tumors/ovarian tumors, uterine cancer, cervical cancer, cervix carcinomas, cancer of body of uterus, corpus carcinomas, endometrial carcinomas, urinary bladder cancer, bladder cancer, skin cancer, basaliomas, spinaliomas, melanomas, intraocular melanomas, leukemia, chronic leukemia, acute leukemia, lymphomas or the like. 
There is no treating of a variety of cancer types by administration to a variety of  subjects within the specification. Thus, one of skill in the art would not be able to use a composition of the invention as to target tumors and treat cancer without undertaking to determine how to treat a particular cancer type in any individual. Applicant has not described a cancer treatment the treat almost all or many different types of cancers. Therefore, the written description is not commensurate in scope with the claims.  
         Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide fragments thereof, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.         

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 1-8, 11-12, 14-15, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mellata et al. (WO 2012/087483 A1, published 06/28/2012) in view of Szpirer et al. (EP 2543720 A1, publication 01/09/2013).
The claims are drawn to a bacterium for targeting tumors and treating cancer, each comprising: a nucleic acid system; and a gene that encodes a cytotoxin that kills tumor cells, wherein the nucleic acid system comprises: a first DNA fragment that encodes a toxin that kills the bacterium; a second DNA fragment that encodes an antidote that negates the toxin, the second DNA fragment being transcribed at tumor tissues but not transcribed at non-tumor tissues; a promoter of an antidote gene that is operably linked to the second DNA fragment and represses transcription of the second DNA fragment under control of a glucose level such that the antidote is expressed at the tumor tissues but not expressed at the non-tumor tissues; and a constitutive promoter of a toxin gene that is operably linked to the first DNA fragment and causes constitutive transcription of the first DNA fragment such that the toxin is expressed at the tumor tissues and the non-tumor tissues.
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to any nucleic acid system introduced into any bacterial strain to generate any genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: any first DNA fragment that encodes any toxin gene derived from any sources that expresses any toxin having any structural feature that kills the genetically engineered bacterial strain; any second DNA fragment that encodes any antidote gene derived from any sources that expresses any antidote protein having any structural feature that negates the toxin; any first promotor having any structural feature that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and any first constitutive promoter having any structural feature that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues.  
Regarding claims 1-8, 11-12, 14-15, 35 and 36; Mellata et al. teach a recombinant Salmonella bacterium, that is regarded as a bacteria, which can colonize tumor cell and invade inside the tumor cell as  in vitro because tumor cells are rapidly growing, wherein said recombinant Salmonella bacterium releases desired genetic elements, but not invade into non-tumor cells in the tissue as in vivo, and thus, raises the possibility of using live attenuated recombinant Salmonella bacterial strain as a live vaccine for treating cancer as targeted killing therapy for tumor cells, wherein said recombinant  Salmonella strain comprising a first constitutive promoter operably linked to a nucleic acid encoding a toxin molecule CcdB and a second promoter operably linked to a nucleic acid encoding an antitoxin molecule CcdA, as antidote molecule as claimed, wherein the first promoter is a constitutive promoter including Pr1, Pr2, pflE, ansB, p53, a human telomerase reverse transcriptase (hTERT) and Lpp promoters, which are active in tumor cell but inactive in a non-tumor cell or tissue, and the second promoter is PBAD, which is arabinose regulated promoter inducible at low level (concentration) of arabinose or in absence of arabinose, but repressed in the high level (concentration) presence of arabinose, as well as said PBAD promoter is also repressed in presence of high level (concentration) glucose, wherein the second promoter is inactive in vivo (in the tissue system) but active in vitro, wherein the second promoter allows transcription of the antitoxin nucleic acid sequence while in a permissive environment, i.e. in vitro growth, but ceases transcription of antitoxin nucleic acid sequence while in a non-permissive environment, i.e. during growth of the bacterium in the animal or human tissue, wherein the second promoter responsive to a physical or chemical difference between the permissive and non-permissive environment, wherein the second promoter responsive to the level of arabinose, maltose, rhamnose or xylose in the environment, wherein the recombinant bacterium is capable of expressing a nucleic acid encoding a toxin in a tumor cell, and expressing a nucleic acid encoding an antitoxin in a non-tumor cell, so the recombinant bacteria can be used in vivo to deliver a toxin to a tumor cell without substantial damage to the non-tumor cells, wherein the toxin-antitoxin pairs are CcdB-CcdA  pair and ParE-ParD pair (Table A) and a method of treating an animal subject by administering said recombinant Salmonella bacterium comprising toxin-anti-toxin construct for treating artificial cancer in said animal subject [see, abstract, para 009-11, 15-17, 18-19, 29, 31-32, 36, 38, 40, 106, 126-127, 131-133, 134, 136, Table A, Example 3-6, Fig. 1-2, claims 1-15].  Claims 3-4 are included in this rejection because if an animal subject has the tumor, the tumor tissue will have inherently glucose concentration lower than 0.424 mM, and non-tumor tissue will have inherently higher than glucose concentration of 1.22 mM, i.e. the animal subject of Mellata et al. inherently would have such features. Claims 5-6 are included in this rejection because the claimed first promoter is upstream of antidote sequence, and second constitutive promoter is upstream of toxin sequence, which is taught by the Mellata et al. although Mellata et al. termed first promoter for toxin molecule and second promoter for antitoxin molecule but indeed both promoters are upstream of the toxin sequence and antitoxin sequence respectively. Mellata et al., teach the use of bacteria and their products as anti-tumor agents is an incredibly innovative approach to treating cancer.  since oral vaccination with attenuated S. Typhimurium seems to be more effective in protecting against cancer than subcutaneous injection, Salmonella-based treatments will be less expensive, easier to use, and more accessible to low income patients; thereby teaching claim 36 [para. 0131].  A recombinant bacterium of the invention may be administered to a host as a vaccine or pharmaceutical composition [para. 0105].  The composition comprising a recombinant bacterium of the invention may optionally comprise one or more possible additives, such as carriers, preservatives, stabilizers, adjuvants, and other substances [para. 108]; thereby teaching clam 35.
 Mellata et al., do not teach using glucose repressive promoter of the first promoter of anti-toxin molecule, which is repressed by the glucose, including lac, gltA, sdhADC or tnaB promoter (for claim 7), and do not teach the first DNA fragment sequence of SEQ ID NO: 1, and second DNA fragment sequence of SEQ ID NO: 2 (for claim 9),  promoter DNA sequence of SEQ ID NO: 3 (claim 10), and the bacterial strain of E. coli MG1655 (for claim 15).
However, Szpirer et al. teach a recombinant host cell, which is transformed with a nucleic acid sequence encoding a toxin molecule CcdB, which will allow the selection of recombinant clones having integrated gene of interest CcdB and a nucleotide  sequence encoding a functional antidote protein of the toxin molecule CcdA and a recombinant clones of host cell comprises both toxin and antitoxin molecule integrated into the genome of the host cell will survive, wherein said toxin molecule CcdB is 100% identical to SEQ ID NO: 1 and antitoxin molecule CcdA, which is 100% identity to SEQ ID NO: 2 of the instant application respectively (see, sequence alignment as shown below as (A) and (B)) because they are from E. coli (see, sequence alignment as shown below), and further teach toxin-antitoxin pair of CcdB-CcdA. Szpirer et al. also teach using regulated promoter Plac, wherein the Plac promoter from E. coli inherently comprises SEQ ID NO: 3 of the instant application,  and further teach the host cells including E. coli K12, E. coli MG1655, E. coli BL21(DE3) or E. coli DH5alpha [see, para 3, 64, 68, 69, 125, 128, 139-144, 157, and claims 1-15]. 
RESULT 3 (A)
BAJ71365
ID   BAJ71365 standard; DNA; 306 BP.
XX
AC   BAJ71365;
XX
DT   28-FEB-2013  (first entry)
XX
DE   E. coli CcdB gene/antidote gene, SEQ 22.
XX
KW   Cytotoxic protein CcdB; ccdB gene; ds; enzyme production;
KW   genetically engineered microorganism; phage; protein production.
XX
OS   Escherichia coli.
XX
CC PN   EP2543720-A1.
XX
CC PD   09-JAN-2013.
XX
CC PF   07-JUL-2011; 2011EP-00173033.
XX
PR   07-JUL-2011; 2011EP-00173033.
XX
CC PA   (DELP-) DELPHI GENETICS.
XX
CC PI   Szpirer C;
XX
DR   WPI; 2013-A44274/05.
XX
CC PT   New genetically modified phage comprising inactivated S and R genes and 
CC PT   where an expression system is inserted, useful for producing a 
CC PT   biomolecule of interest.
XX
CC PS   Disclosure; SEQ ID NO 22; 57pp; English.
XX
CC   The present invention relates to a novel genetically modified phage 
CC   comprising an inactivated S and R genes and an expression system 
CC   inserted. Also described are: (1) a kit comprising the genetically 
CC   modified phage above and a helper phage; (2) a host cell comprising the 
CC   genetically modified phage; (3) a kit comprising the host cell of (2) and
CC   a plasmid comprising the ccdA gene; (4) a process for preparing the host 
CC   cell of (2) by infecting a host cell with a genetically modified phage 
CC   above; and (5) a process for producing a biomolecule of interest, by 
CC   cultivating a host cell comprising the genetically modified phage above 
CC   and the nucleic acid sequence of the biomolecule of interest, and 
CC   recovering the biomolecule of interest. The method of the invention is 
CC   useful for producing a biomolecule of interest, where, when a phage is 
CC   used, the culture is not contaminated by infectious phages or 
CC   unintentionally lysed during growth or protein production, is provided. 
CC   The genetically modified phage does not recover its lytic properties 
CC   during culture, thus allowing the production of a biomolecule of interest
CC   without phage contamination, and allows the rapid production of large 
CC   quantities of proteins in a limited volume of culture. The present 
CC   sequence is an E. coli CcdB gene, an antidote protein or a toxic molecule
CC   (able to reduce or suppress the effect of the corresponding toxic 
CC   molecule on a cell (preferably a prokaryotic cell), when said toxic 
CC   molecule is produced by said cell) used in the method invention for 
CC   producing a host cell.
XX
SQ   Sequence 306 BP; 78 A; 69 C; 85 G; 74 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 306;  DB 46;  Length 306;
  Best Local Similarity   100.0%;  
  Matches  306;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCAGTTTAAGGTTTACACCTATAAAAGAGAGAGCCGTTATCGTCTGTTTGTGGATGTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCAGTTTAAGGTTTACACCTATAAAAGAGAGAGCCGTTATCGTCTGTTTGTGGATGTA 60

Qy         61 CAGAGTGATATTATTGACACGCCCGGGCGACGGATGGTGATCCCCCTGGCCAGTGCACGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGAGTGATATTATTGACACGCCCGGGCGACGGATGGTGATCCCCCTGGCCAGTGCACGT 120

Qy        121 CTGCTGTCAGATAAAGTCTCCCGTGAACTTTACCCGGTGGTGCATATCGGGGATGAAAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTGCTGTCAGATAAAGTCTCCCGTGAACTTTACCCGGTGGTGCATATCGGGGATGAAAGC 180

Qy        181 TGGCGCATGATGACCACCGATATGGCCAGTGTGCCGGTCTCCGTTATCGGGGAAGAAGTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TGGCGCATGATGACCACCGATATGGCCAGTGTGCCGGTCTCCGTTATCGGGGAAGAAGTG 240

Qy        241 GCTGATCTCAGCCACCGCGAAAATGACATCAAAAACGCCATTAACCTGATGTTCTGGGGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCTGATCTCAGCCACCGCGAAAATGACATCAAAAACGCCATTAACCTGATGTTCTGGGGA 300

Qy        301 ATATAA 306
              ||||||
Db        301 ATATAA 306

(B):SQ   Sequence 219 BP; 60 A; 45 C; 66 G; 48 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 219;  DB 61;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAAGCAGCGTATTACAGTGACAGTTGACAGCGACAGCTATCAGTTGCTCAAGGCATAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAAGCAGCGTATTACAGTGACAGTTGACAGCGACAGCTATCAGTTGCTCAAGGCATAT 60

Qy         61 GATGTCAATATCTCCGGTCTGGTAAGCACAACCATGCAGAATGAAGCCCGTCGTCTGCGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GATGTCAATATCTCCGGTCTGGTAAGCACAACCATGCAGAATGAAGCCCGTCGTCTGCGT 120

Qy        121 GCCGAACGCTGGAAAGCGGAAAATCAGGAGGGGATGGCTGAGGTCGCCCGGTTTATTGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCGAACGCTGGAAAGCGGAAAATCAGGAGGGGATGGCTGAGGTCGCCCGGTTTATTGAA 180

Qy        181 ATGAACGGCTCTTTTGCTGATGAGAACAGGGACTGGTGA 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 ATGAACGGCTCTTTTGCTGATGAGAACAGGGACTGGTGA 219

Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Mellata et al., and Szpirer et al. to use the toxin molecule CcdB of SEQ ID NO: 1 and a functional antidote protein of the toxin molecule CcdA molecule of CcdA of SEQ ID NO: 2 as taught by Szpirer et al. to modify Mellata et al. to make a recombinant Salmonella host cell expressing nucleic acid encoding toxin CcdB and a functional antidote protein of the toxin molecule CcdA molecule for killing tumor cells without affecting non-tumor cells or tissues et al. for treating cancer to arrive the claimed invention. One of ordinary skilled in the art would have been motivated to use recombinant Salmonella host cell expressing toxin CcdB and a functional antidote protein of the toxin CcdA molecule for killing tumor cells without affecting non-tumor cells or tissues  for treating cancer, which is therapeutically, pharmaceutically and economically beneficial.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to create  a bacterium for targeting tumors and treating cancer, each comprising: a nucleic acid system; when there is no change in the respective function of the  genes, fragments, and promoters, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 9-12 and 14 of US copending Application No. 17/661,288.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  Claims 1-16 of the instant application are drawn to a bacterium for targeting tumors and treating cancer, each comprising: a nucleic acid system; and a gene that encodes a cytotoxin that kills tumor cells, wherein the nucleic acid system comprises: a first DNA fragment that encodes a toxin that kills the bacterium; a second DNA fragment that encodes an antidote that negates the toxin, the second DNA fragment being transcribed at tumor tissues but not transcribed at non-tumor tissues; a promoter of an antidote gene that is operably linked to the second DNA fragment and represses transcription of the second DNA fragment under control of a glucose level such that the antidote is expressed at the tumor tissues but not expressed at the non-tumor tissues; and a constitutive promoter of a toxin gene that is operably linked to the first DNA fragment and causes constitutive transcription of the first DNA fragment such that the toxin is expressed at the tumor tissues and the non-tumor tissues.
The claims 1-4, 6, 9-12 and 14 of US copending Application No. 17/661,288 are drawn to a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promoter that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and a random sequence that consists of 5 — 6 nucleotides that replaces the original 5 — 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxol-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and wherein the random sequence is capable of effecting the transcription of the second DNA fragment such that the genetically engineered bacterial strain grows at a glucose environment with a concentration lower than 0.424mM but does not grow at a glucose environment with a concentration higher than 1.22mM.  
The above indicated claims of the reference copending patent application, while not totally identical to the instant claims, are indeed a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprise the same components. There are several embodiments that would anticipate the invention claimed in the instant application. The claims of the instant application listed above cannot be considered patentably distinct over claims 1-4, 6, 9-12 and 14 of the reference copending patent application when there are specifically recited embodiments that would either anticipate to mainly claims 1-16 of the instant application or alternatively render them obvious.  Alternatively, claims 1-4, 6, 9-12 and 14 cannot be considered patentably distinct over claims  1-16 of the reference patents when there is specifically disclosed embodiment in the reference  co-pending application falls within the scope of claims of instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1-4, 6, 9-12 and 14 of US copending Application No. 17/661,288. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Double Patenting
10.	Claims 1, 5-7, 9-11, and 13-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 11,458,172. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
US Patent recites  a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promoter that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene;
a first constitutive promoter that causes constitutive expression of the toxin gene;
wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and a random sequence that consists of 5-6 nucleotides that replaces the original 5-6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTC.  
The above indicated claims of the reference copending patent application, while not totally identical to the instant claims, are indeed a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprise the same components. There are several embodiments that would anticipate the invention claimed in the instant application. The claims of the instant application listed above cannot be considered patentably distinct over claims 1, 5-7, 9-11, and 13-16.
Claims 1, 5-7, 9-11, and 13-16 of the reference copending patent application when there are specifically recited embodiments that would either anticipate to mainly claims 1-10 of the patent or alternatively render them obvious.  Alternatively, claims 1, 5-7, 9-11, and 13-16 cannot be considered patentably distinct over claims 1-10 of the reference patents when there is specifically disclosed embodiment in the reference  co-pending application falls within the scope of claims of instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1-10 of US Patent 11,458,172. 

Pertinent Art

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Deb et al. (IN 201403506 I3, published 06/22/2016) teach a DNA construct comprising promoter sequence, multiple cloning site, selectable marker sequence and terminator sequence; wherein the said sequences operably linked to each other, wherein the promoter sequence are Plac, PackA, and araPBAD, and a process for producing a desired protein in E. coli host cell comprising said promoter (see, abstract, pg 2-3, Fig. 5 and claims 1-8).

Conclusion
12.	No claims allowed.

13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JANA A HINES/Primary Examiner, Art Unit 1645